Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that all the species could be searched in a single search and would be a reasonable burden.  This is not found persuasive because searching the dual opposite thread in Species 1, the retaining member where rotational motion is not converted into axial movement in Species 2, the sleeve and stopper in Species 3, etc. requires additional text search queries and strategies as well as examination of all the different features in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2022.



DETAILED ACTION
	This is the first action on the merits for application 16/725298.  Claims 1-17 are currently pending in this application. Claims 1-4 are currently under examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by STEGELMANN (2013/0157794).

Regarding Claim 1, STEGELMANN teaches A continuously variable transmission comprising: a drive shaft (112)(212) that is driven to be rotated by driving a drive source; a drive pulley that includes a fixed sheave (220) which is attached to the drive shaft (212) and is fixed to the drive shaft in an axial direction and a circumferential direction and a movable sheave (230) which is fixed to the drive shaft (212) in the circumferential direction and is relatively movable in the axial direction; a driven shaft (122) that is driven according to rotation of the drive shaft (112); a driven pulley (120) that is attached to the driven shaft (122); a belt (130) that is wound between the drive pulley (110) and the driven pulley (120); and a drive-pulley thrust generating mechanism that moves the movable sheave relative to the drive shaft on the drive shaft, wherein the drive-pulley thrust generating mechanism includes a centrifugal weight that is rotatable relative to the movable sheave according to centrifugal force caused by the rotation of the drive shaft ([0010] incorporates transmission structure from prior art patent 5,562,555), a spider (240) that includes an abutting portion on which the centrifugal weight abuts, is fixed to the drive shaft (212) in the axial direction and the circumferential direction through screwing, and moves the movable sheave (230) relative to the drive shaft (212) in the axial direction according to rotation of the centrifugal weight, and a nut (400) that is disposed adjacent to the spider (240) in the axial direction at a position on a side on which the screwing of the spider is loosened, and is fixed to the drive shaft in the axial direction and the circumferential direction through screwing, the spider (240) is screwed to the drive shaft (212), includes a first screw (214) that advances in one direction of the axial direction of the drive shaft when the spider rotates relative to the drive shaft in one direction of the circumferential direction, and is fastened to the drive shaft by the first screw, and the nut (400) is screwed to the drive shaft (212), includes a second screw (216) that advances in the other direction of the axial direction of the drive shaft (212) when the nut (400) rotates relative to the drive shaft (212) in the one direction of the circumferential direction, and is fastened to the drive shaft (212) by the second screw (216)(Figs. 3-5)[0027]-[0032].

Regarding Claim 2, STEGELMANN teaches wherein a shaft diameter of a portion to which the spider is screwed to the drive shaft by the first screw is larger than a shaft diameter of a portion to which the nut is screwed to the drive shaft by the second screw (Figs. 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEGELMANN (2013/0157794).

Regarding Claim 4, STEGELMANN does not teach wherein a pitch of the first screw is formed so as to be larger than a pitch of the second screw.
STEGELMANN has the result effective variable of a first screw pitch since the threads have some pitch (Figs. 3-5)[0027]-[0032].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the threads in STEGELMANN so the first thread pitch is large to make the assembly easier to assemble and more resistant to damage during assembly.  And since the spider is also held in by a nut, it does not have to worry about becoming unthreaded from the shaft.    
STEGELMANN has the result effective variable of a second screw pitch since the threads have some pitch (Figs. 3-5)[0027]-[0032].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the threads in STEGELMANN so the first thread pitch is small to create a stronger connection which is less likely to loosen due to vibration.  Since there is nothing on the outer axial side preventing the nut from backing off the shaft, it needs to be more resistant to loosening due to vibration than the first thread.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEGELMANN (2013/0157794) in view of PENG (2012/0070246)

Regarding Claim 3, STEGELMANN does not teach wherein the nut is bonded to the drive shaft with an adhesive.
PENG teaches nut is bonded to a shaft with an adhesive [0004].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the connection in STEGELMANN so the nut is also bonded to the threads as in PENG to help reduce the chance the nut and spider will unthread from drive shaft.

Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654